Citation Nr: 9936252	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
characterized as lumbosacral strain with arthritis.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and daughter



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an October 1990 rating determination by the Waco, Texas, 
Regional Office (RO).

In December 1996, the Board determined that new and material 
evidence had been submitted to reopen the claims for service 
connection for a low back disorder and headaches.


FINDINGS OF FACT

1.  The veteran's low back injury in service was acute and 
transitory and a chronic disability was not then present.

2.  The veteran has not presented competent medical evidence 
of a relationship between service and his current low back 
disability.


CONCLUSION OF LAW

A low back disorder characterized as lumbosacral strain with 
arthritis was not incurred in or aggravated by service, nor 
may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in August 1964, the veteran 
developed back pain after heavy lifting diagnosed as muscle 
strain.  The remaining service medical records are negative 
for complaints, findings or treatment of symptoms associated 
with the low back.  The veteran's separation examination in 
June 1965 is negative for any pertinent disability.  

In a March 1988 statement, R.T. Hubner, D.O. reported the 
veteran had a history of chronic back pain, including two 
lumbar spinal operations.  Dr. Hubner submitted a December 
1986 X-ray report of the veteran's lumbar spine taken after a 
"truck fell on low back".  The report showed focal disc 
degenerative involvement on the right side of L4-5 with 
associated mild scoliosis and some regional lumbar 
degenerative changes.  

On VA examination in July 1988, the veteran complained of 
severe back pain.  He reported that he sustained a low back 
injury in service and later reinjured his back in 1976 while 
with the Merchant Marines.  The examiner noted the veteran's 
medical history was significant for two back surgeries in 
1975 and 1976.  X-rays of the lumbar spine showed status post 
laminectomy at L4 with posterior fusion of the lower 
lumbosacral region and degenerative changes with disc space 
narrowing at L4-5.  The examiner concluded the veteran's 
history was suggestive of nerve root compression primarily on 
the right with some involvement of the fourth and fifth 
lumbar nerve roots on the right and the fifth lumbar nerve 
root on the left.  The examiner noted that diagnostic studies 
were unavailable but would probably be most consistent with 
some sort of degenerative arthritis in the spine including 
either herniation of discs or arthritis spurring.  The 
examiner further noted that disorders of this kind may follow 
traumatic injuries, but that the natural course of such is 
usually that the injury is somewhat maximal at the onset with 
gradual improvement.  The examiner concluded that the 
veteran's gradual worsening back condition, steadily and 
progressively over time, would suggest that this was probably 
not a primary result of his inservice injury or subsequent 
reinjury in the Merchant Marines.  

VA outpatient treatment records show continued evaluation and 
treatment for chronic low back pain between August and 
December 1988.

Lay statements from the veteran and his wife indicate that he 
has suffered from back pain since his injury in service.  The 
veteran reported that his back pain had become worse since a 
reinjury while he was in the Merchant Marines.  

A report from W.E. Huddleston, M.D. dated in January 1989 
indicates the veteran has suffered from chronic back problems 
since a head injury in service.  He also suffered a severe 
back injury while in the Merchant Marines and has had severe 
back pain since that time.  

The veteran presented testimony at a RO hearing in June 1989 
about the onset and severity of his back disability.  The 
veteran submitted several lay statements, from various 
individuals, which describe his current problems and that he 
has attributed them to an inservice injury.

In statements received by the RO in July 1990, VA and private 
examiners noted treatment of the veteran for chronic back 
pain and noted his history of injury in service.  

Additional evidence submitted in support of the claim 
includes numerous lay statements from individuals relating 
their observations of the veteran's physical condition 
subsequent to active duty.  Other evidence consists of 
medical records dated from May 1978 to April 1988 which show 
treatment for multiple disorders including complaints of back 
pain. 

The veteran presented testimony at a RO hearing in November 
1991 about the onset and severity of his back disability.  He 
again related in detail the circumstances surrounding his 
inservice injury.  He testified that he later aggravated his 
back in an injury several years after service, resulting in 
two back surgeries.  The veteran's wife gave additional 
supportive testimony on the veteran's behalf.  

VA outpatient treatment records from July 1991 to January 
1992 show ongoing treatment for chronic low back pain.  

A February 1997 report from Dr. Hubner indicates that he has 
treated the veteran since 1986 for several conditions and 
that as far as he could ascertain, the veteran's back 
problems were related to the time he spent in the service.  

On VA examination in April 1997 the veteran reported that 
four months prior to his discharge an emergency call came up 
and while running through the door to get involved with the 
rescue effort he struck his head on an I-beam which was 
sticking out of a dumpster.  He stated that he was rendered 
unconscious and hospitalized for a concussion, bruises and 
cuts.  He later returned to the clinic for complaints of low 
back pain.  He stated that he injured his back again in the 
early 1980s while in the Merchant Marines.  The veteran used 
a motorized vehicle and stood and undressed with some 
difficulty.  He was able to walk using two canes.  He could 
flex to about one third of normal, but had difficulty 
straightening back up even with canes in his hands.  There 
were two well-healed incisions over his lower back.  The hips 
had satisfactory range of motion with pain at extremes of hip 
movement.  Straight leg raising was to 70 degrees bilaterally 
with a pulling felt in his back.  The diagnosis was status 
postoperative low back surgery with persistent pain and 
residual neurological deficit with alteration of reflexes and 
atrophy of the right calf.  

The examiner stated that review of service medical records 
did not yield much information, noting the injury in service 
where a cerebral contusion with transient hypertension was 
diagnosed.  The examiner stated that the veteran's back was 
not noted in the original diagnosis and that at the time of 
discharge there was no notation made about back pain 
problems.  The examiner also noted the veteran's reference to 
an examination prior to his going to work for the Merchant 
Marines and opined that if the veteran had much back 
difficulty it would not have been appropriate for him to 
apply for an active job that involved a lot of heavy lifting 
or other duties an active seaman may be expected to carry 
out.  The examiner found it difficult to attribute the 
veteran's very real and serious problems to the one incident 
in service and concluded the intercurrent incidents were much 
more important.


Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, it is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).

The law permits the granting of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991 & Supp. 1999).  Service connection 
may also be granted on a presumptive basis for certain 
chronic diseases, including arthritis, if manifest to a 
degree of 10 percent or more within a year after service 
discharge.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (West 1991 & Supp. 1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).   

Service medical records show that the veteran was evaluated 
for lumbar muscle strain in August 1964.  However, there is 
no credible evidence concerning whether the in-service injury 
resulted in chronic low back residuals or whether there has 
been continuing symptomatology since then.  The episode was 
apparently acute and transitory in nature and resolved with 
treatment, as there are no subsequently dated medical records 
on file reflecting further complaints, evaluation or 
treatment during the remaining months of service.  The 
veteran's April 1965 separation examination was negative for 
any residual disability.  In this case, the medical evidence 
tends to establish that the veteran developed a low back 
disability after separation from military service.  The 
medical evidence of record contains no clinical reference to 
symptoms before 1978, 13 years after service discharge.  
There is no indication that any low back disability now 
present had its origins during service.  As such, the 
presumptive provisions with respect to arthritis do not 
apply. 

As previously noted, the separation examination in 1965 was 
negative for any disability and t was not until 1986 that a 
low back disorder was diagnosed.  Other evidence, including 
the veteran's hearing testimony shows he did not seek 
treatment until at least 1975, 10 years after separation from 
service.  Even this date, however, is many years following 
service discharge.  Thus, the gap between separation from 
service and first post-service indication of symptoms in this 
case fails to satisfy the continuity of symptomatology 
required to support the claim for entitlement to service 
connection.  That is, a low back disorder has not been shown 
to have been chronically present since service separation.  
Furthermore, the VA examiner in 1997 concluded that it was 
difficult to attribute the veteran's low back disability to 
the one incident in service and that the intercurrent 
incidents were much more important. 

Although the veteran's private physician, Dr. Hubner seems to 
support the veteran's claim for service connection, a 
complete and thorough review of this statement indicates that 
Dr. Hubner did not have access to the veteran's claims 
folder, including his service medical records.  Furthermore, 
Dr. Hubner offered no reasons and bases for his conclusion 
and did not cite any medical authority or literature 
supporting his conclusion.  The Board must conclude, 
therefore, that he based his opinion on the history provided 
by the veteran.  As such, Dr. Hubner's statement carries 
little probative weight since the history provided by the 
veteran is not supported by the objective evidence of record.  
See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  See also LeShore v. 
Brown, 8 Vet. App. 406 (1995).

The veteran has been very specific in asserting that he has a 
current low back disorder related to service and subsequent 
post-service medical records report arthritis of the lumbar 
spine.  However, the Board finds that, as a low back 
disability was not shown in service, and there is no 
indication from the record that any degenerative changes were 
manifested to a compensable degree within a year of service, 
there is no basis in the current record upon which to grant 
service connection.  Furthermore, the evidence of record 
overall indicates that the veteran's back condition is more 
properly attributable to post-service causes, specifically 
injuries that occurred while in the Merchant Marines.  

The veteran's testimony and allegations of entitlement have 
also been considered, but his statements are not competent 
evidence of causality.  As a layperson, he is not competent 
to give a medical opinion on diagnosis or etiology of a 
disorder.  LeShore v. Brown, 8 Vet.App. 406 (1995); Dean v. 
Brown, 8 Vet.App. 449 (1995).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a low back disability characterized by 
lumbosacral strain and arthritis.


ORDER

Entitlement to service connection for a low back disability 
characterized as lumbosacral strain with arthritis is denied.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its December 1996 remand 
has not been performed.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Veterans 
Appeals-now the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court")-concluded that the Board 
had erred when it considered a claim when the RO had not 
conformed to the dictates of the earlier Board remand.

The Board remanded the veteran's claim to determine the 
nature and probable etiology of any headache disorder and its 
relationship to service.  In relevant part, the Board asked 
the RO to schedule the veteran for a VA neurologic 
examination.  Specifically, the VA examiner conducting this 
evaluation was to provide an opinion as to the etiology of 
the current diagnosis, the relationship, if any, between 
current problems and inservice incidents, and the nature and 
consistent chronicity of post-service complaints.

Pursuant to the Board's request, the veteran was accorded a 
Compensation and Pension examination in April 1997.  The 
examiner noted the veteran's medical history and complaints 
of headaches.  The pertinent diagnosis was musculoskeletal 
type headaches.  Significantly, the examiner failed to 
provide specific discussion regarding whether or not there 
was any relationship between the veteran's current complaints 
of headaches and his head injury in service.  Hence, the 
April 1997 examination report was not wholly responsive to 
the Board's Remand.

The Board recognizes that the case was previously Remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a Remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, to ensure 
that VA has met its duty to assist the appellant in 
developing all facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain copies of any 
additional VA or non-VA treatment records 
pertaining to treatment of the veteran 
for headaches.  These records should 
include hospital reports, physician 
treatment notes, and any other records 
not previously made part of the claims 
folder.  Copies of complete records 
should be associated with the claims 
file.

2.  The veteran should then be afforded a 
VA neurologic examination to determine 
the nature and etiology of any headache 
disorder and the extent, if any, to which 
such pathology now present is related to 
an inservice head injury.  All indicated 
tests and studies should be performed and 
all pertinent symptoms and clinical 
findings should be reported in detail.  
The examiner's report should clearly set 
forth the veteran's symptoms and 
pertinent current clinical findings and 
diagnoses.  The examiner must provide a 
specific opinion as to whether the 
veteran currently has a headache disorder 
and provide an opinion, based upon a 
review of the current clinical findings 
and the evidence in the claims file, as 
to the medical probability that any 
current headache is related to the head 
injury sustained in service.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner, the 
review of which should be acknowledged in 
the examination report.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, the RO 
should return the examination report to 
the examining physician and request that 
all questions be answered.

4.  After the development requested above 
has been completed, the RO should again 
consider the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

